1

2

3                                 UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6    UNITED STATES OF AMERICA,                           Case No. 3:18-cr-00200-MMD-CWH-1
7                                          Plaintiff,                ORDER
                 v.
8
     CHARLES MICHAEL GOFF,
9
                                        Defendant.
10

11          I.        SUMMARY

12           Defendant Charles Goff (“Goff”) was pulled over by Las Vegas Metro Police

13   Department (“LVMPD”) officers for driving a car with an expired registration.

14   Approximately fourteen minutes into the traffic stop, the officers found a gun in the car.

15   Goff was subsequently indicted on one count of felon in possession of a firearm under 18

16   U.S.C. §§ 922(g)(1) and 924(a)(2). (ECF No. 1.) The question before the Court is whether

17   the officers had independent reasonable suspicion to take the extra walk around the car

18   Goff was driving that led to discovery of the gun (the “Walk-Around”), because the

19   government has now conceded the officers extended the duration of the traffic stop under

20   U.S. v. Landeros, Case No. 17-10217, 2019 WL 166120 (9th Cir. Jan. 11, 2019), which

21   would require the Court suppress the gun in the absence of independent reasonable

22   suspicion justifying the Walk-Around. (ECF No. 53.)

23           More specifically before the Court is Goff’s motion to suppress the gun (“Motion”)

24   (ECF No. 19.),1 and Magistrate Judge Carl Hoffman’s Report and Recommendation

25   (“R&R”) recommending the Motion be denied (ECF No. 34).2 Judge Hoffman held an

26           1
                 The government filed a response (ECF No. 22), to which Goff replied (ECF No.
     25).
27
             2
28               Goff filed an objection (ECF No. 39), to which the government replied (ECF No.
     40).
1    evidentiary hearing on October 1, 2018 (“First Hearing”). (ECF No. 27.) The Court held

2    an additional evidentiary hearing on January 25, 2019 (“Second Hearing”), focusing on

3    evidence that emerged after the First Hearing, along with the Ninth Circuit Court of

4    Appeals’ intervening decision in Landeros. (ECF No. 53.) Because the applicable officer

5    had independent reasonable suspicion for the Walk-Around, and as discussed herein, the

6    Court will deny the Motion. But the Court will also decline to adopt the part of the R&R to

7    which Goff objects because it was based on a rationale the Ninth Circuit rejected in

8    Landeros, and did not—likely because it did not need to—squarely consider the question

9    of whether reasonable suspicion existed here.

10        II.     RELEVANT FACTUAL BACKGROUND

11          The following facts are taken primarily from the evidence presented at the First

12   Hearing, including testimony of the two LVMPD officers involved in Goff’s arrest, Bryant

13   Arevalo and Aaron Brehymer (ECF Nos. 36 at 193), as supplemented by evidence

14   submitted by Goff in support of his Motion, primarily consisting of bodycam footage and

15   the police report created by Officer Arevalo following Goff’s arrest (ECF No. 19-1).3

16              Officers Arevalo and Brehymer were on patrol together in Las Vegas, Nevada,

17   early in the morning of August 31, 2017. (ECF No. 19-1 at 2 (Police Report).) They ran

18   the license plate of a red, 2001 Mitsubishi Eclipse (the “Car”), and learned the Car’s

19   registration was expired. (Id. at 3.) They pulled the Car over. (Id.) The Car did not come

20   to an immediate stop after they turned their lights and sirens on, but did eventually stop.

21   (ECF No. 36 at 110.) After pulling the Car over, Officer Arevalo approached the driver’s

22   side of the Car, and Officer Brehymer approached the passenger’s side. Goff was driving,

23   and Carmen Reyes was riding in the front seat. (ECF No. 19-1 at 8 (Exh. C at, e.g., 0:47).)

24          Upon approaching the Car, Officer Arevalo asked Goff for his license, and Goff

25   provided it to him, though Goff also mentioned his license was expired. (Id. (Exh. C at

26   0:42-0:49).) Around the same time, Reyes told Officer Brehymer that she was the owner

27
            3
28           The Court refers to the police report (ECF No. 19-1 at 2-6) as the Police Report
     for convenience.
                                                 2
1    of the Car, and also that the Car’s registration was expired. (Id. (Exh. C at 0:55-1:10).)

2    Shortly after that, Officer Brehymer asked Reyes for identification, and she provided him

3    with a driver’s license that she noted was expired. (Id. (Exh. C at 1:49-2:16).) In the

4    conversation that followed, both Goff and Reyes explained to the officers that they may

5    have pending warrants out for their suspended driver’s licenses. (Id. (Exh. C at 2:17-2:30

6    (Reyes); Exh. B at 1:20-1:24 (Goff)).) The officers then returned to their police car, and

7    Officer Arevalo ran a search whose results indicated that, while Goff had no current

8    warrants, he had a number of prior arrests and convictions for crimes involving guns, and

9    other crimes. (ECF No. 36 at 14-16.)

10          After some discussion in the police car—with their bodycams off—in which they

11   decided to remove Goff and Reyes from the Car, Officers Arevalo and Brehymer went

12   back to the Car and asked Goff and Reyes to step out. (ECF No. 19-1 at 8 (Exh. D at

13   0:23-1:00).) Officer Arevalo told Goff he was going to give him a citation, presumably for

14   driving a car with an expired registration with an expired license. (Id. (Exh. D at 1:00-

15   1:12).) Following Officer Arevalo’s orders, Goff exited the Car and walked to the front of

16   the police car. (Id. (Exh. D at 1:20-1:30).) Officer Arevalo asked Goff if he had any

17   weapons on him, such as knives. (Id. (Exh. D at 1:30-1:34).) Goff replied yes, and directed

18   Officer Arevalo to a knife in his pocket as Officer Arvelo patted him down. (Id. (Exh. D at

19   1:34-1:50).) Officer Arevalo also handcuffed Goff as he patted Goff down. (Id.) Then

20   Officer Arevalo asked Goff if he had any other weapons on him, and Goff said, “I don’t

21   believe so, sir.” (Id. (Exh. D at 1:55-2:10).) By this point in time, Officer Brehymer had

22   directed Reyes out of the Car as well, and patted her down by the front of the police car,

23   though he did not handcuff her. (Id. (Exh. D at 2:34-3:35).)

24          Officer Arevalo next got into the passenger seat of the police car and spent

25   approximately seven and a half minutes writing up a citation for Goff. (ECF Nos. 19-1 at

26   3 (Police Report), 36 at 23-24, 19-1 at 8 (Exh. D at 3:40-11:15 (body cam footage)).)

27   Officer Brehymer remained outside the police car, talking with Goff and Reyes. (ECF No.

28   19-1 at 8 (Exh. D at 3:40-11:15).) In the body cam footage, it is not possible to see whether

                                                  3
1    Officer Arevalo is writing anything, but he does set a clipboard with a piece of paper that

2    could be a traffic citation on it down on the dash when he later gets out of the police car.

3    (ECF No. 19-1 at 8 (Exh. D at 11:14-11:16 (setting down the clipboard)).) Officer Arevalo

4    also testified at the First Hearing that he was writing a traffic citation during this time, and

5    that an average traffic citation takes him eight to ten minutes to write. (ECF No. 36 at 23-

6    24.)

7           In this case, he never finished writing the citation. (ECF No. 36 at 82-83.) All of a

8    sudden, something appeared to capture Officer Arevalo’s attention. (ECF No. 19-1 at 8

9    (Exh. D at 11:14-11:16).) He abruptly left the police car and did the approximately 25-

10   second Walk-Around. (Id. (Exh. D at 11:14-11:40).) He then strode back to the police car

11   and handcuffed Reyes (Id. (Exh. D at 11:45-12:15).) As it turned out, Officer Arevalo saw

12   (apparently for the first time) a handgun lying half under the passenger-side seat of the

13   Car during the Walk-Around. He specifically spotted the gun as he looked through the

14   windshield of the Car using his flashlight. (ECF No. 36 at 29-30, 89.)

15          As Officer Arevalo knew from the records check he conducted some minutes prior

16   that both Goff and Reyes were convicted felons who could not have firearms, he read

17   Goff and Reyes their Miranda rights at that point, and then he and other LVMPD officers

18   began a series of interrogations aimed at finding out whose gun he had seen under the

19   seat. (ECF No. 19-1 at 3-5 (Police Report), 8 (Exh. M); see also ECF No. 19 at 8-9.)

20           Officer Arevalo testified that he decided to leave the police car to do the Walk-

21   Around because, while he was writing the traffic citation, he thought that Reyes was acting

22   suspicious—looking at Goff as if for approval before she answered questions—and he

23   heard her decline consent for Officer Brehymer to search the Car. (ECF No. 36 at 84-90.)

24   The conversation between Officer Brehymer, Goff, and Reyes is not audible in Officer

25   Arevalo’s body cam footage. (ECF No. 19-1 at 8 (Exh. D at 3:40-11:15).) However, some

26   of it is audible in Officer Brehymer’s body cam footage, until the body cam’s battery dies.

27   (ECF No. 19-1 at 8 (Exh. E at 3:40-6:23); see also ECF No. 36 at 147-151.) Officer

28   Brehymer’s body cam did not capture Reyes declining consent to search the Car. (ECF

                                                    4
1    No. 19-1 at 8 (Exh. E at 3:40-6:23).) But Officer Brehymer testified at the First Hearing,

2    as did Officer Arevalo, that she declined consent to search the Car by saying “do you

3    have to?” (ECF No. 36 at 26-27, 84-87, 150.) Officer Arevalo testified at the Second

4    Hearing that this tipped his suspicion that some other crime had occurred over the edge

5    into reasonable suspicion, prompting him to conduct the Walk-Around. (See also id. at

6    26-27.)

7              LVMPD officers later allegedly determined the gun belonged to Goff through a

8    written statement obtained from Reyes at the scene (ECF No. 19-1 at 5 (Police Report)),

9    and alleged DNA evidence linking him to one of the bullets in the gun recovered from the

10   Car following the traffic stop (ECF No. 19 at 9). Those alleged connections led to his

11   indictment.

12       III.      LEGAL STANDARD

13             Magistrate judges have authority to review and file findings and recommendations

14   on matters referred by the district court, including motions to suppress evidence in a

15   criminal case. LR IB 1-4(h). This Court “may accept, reject, or modify, in whole or in part,

16   the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

17   Where a party timely objects to a magistrate judge’s report and recommendation, then

18   the court is required to “make a de novo determination of those portions of the [report and

19   recommendation] to which objection is made.” Id. The Court thus accepts the portions of

20   Judge Hoffman’s R&R to which Goff does not object and conducts a de novo review of

21   the portions of the R&R to which Goff objects.4

22       IV.       DISCUSSION

23             The Ninth Circuit published Landeros between the First Hearing and the Second

24   Hearing. Landeros clarified that “[a]n officer . . . may conduct certain unrelated checks

25   during an otherwise lawful traffic stop[, but], he may not do so in a way that prolongs the

26
               4
              For example, Judge Hoffman found in the R&R that the gun found in the Car was
27   in plain view, and not the product of a search. (ECF No. 34 at 9.) Goff did not object to
28   this finding. (ECF No. 39.) Thus, the Court does not address herein whether the gun was
     in plain view, and instead accepts that it was.
                                                   5
1    stop, absent the reasonable suspicion ordinarily demanded to justify detaining an

2    individual.” Landeros, 2019 WL 166120, at *3 (quoting Rodriguez v. U.S., 135 S. Ct. 1609,

3    1615 (2015)). Landeros rejected some of the reasoning upon which the R&R was based,

4    notably Judge Hoffman’s finding that “Officer Arevalo’s action of going and looking into

5    Goff’s vehicle for 30 seconds did not measurably extend the duration of the stop such

6    that the encounter was converted into an unlawful seizure.” (ECF No. 34 at 8-9.) See also

7    Landeros, 2019 WL 166120, at *3-*5. Landeros made clear that any prolongation of the

8    duration of the applicable traffic stop outside the scope of that traffic stop’s mission

9    violated the Fourth Amendment—warranting suppression—unless the applicable officer

10   had independent reasonable suspicion for that prolongation. Landeros, 2019 WL 166120,

11   at *3-*5. Further, the government conceded at the Second Hearing that Landeros meant

12   it had to show Officer Arevalo had reasonable suspicion to conduct the Walk-Around,

13   because the Walk-Around was outside the scope of, and prolonged, the traffic stop.5 (ECF

14   No. 53.) Therefore, the Court’s analysis below focuses exclusively on whether Officer

15   Arevalo had independent reasonable suspicion to conduct the Walk-Around. Because the

16   Court finds that he did, it will deny Goff’s Motion.

17                 a. Governing Law

18          “Reasonable suspicion exists when an officer is aware of specific, articulable facts

19   which, when considered with objective and reasonable inferences, form a basis for

20   particularized suspicion.” Landeros, 2019 WL 166120, at *5 (9th Cir. Jan. 11, 2019) (citing

21   U.S. v. Montero-Camargo, 208 F.3d 1122, 1129 (9th Cir. 2000) (en banc) and U.S. v.

22   Evans, 786 F.3d 779, 788 (9th Cir. 2015)) (internal quotation marks omitted). “The

23   requirement of particularized suspicion encompasses two elements. First, the

24   assessment must be based upon the totality of the circumstances. Second, that

25   assessment must arouse a reasonable suspicion that the particular person being stopped

26
            5
             In addition, the government argues that the gun should be admitted under the
27   inevitable discovery rule. Because the Court finds that Officer Arevalo had reasonable
28   suspicion to conduct the Walk-Around, the Court need not, and does not, consider the
     government’s alternative argument.
                                                   6
1    has committed or is about to commit a crime.” Montero-Camargo, 208 F.3d at 1129

2    (emphasis in original, internal citations and footnotes omitted).

3           In determining the totality of the circumstances, the Court must avoid nitpicking

4    factors or disregarding factors altogether unless context renders those factors non-

5    probative. See U.S. v. Cotterman, 709 F.3d 952, 970 (9th Cir. 2013) (en banc); U.S. v.

6    Valdes-Vega, 738 F.3d 1074, 1079 (9th Cir. 2013). Further, the applicable standard of

7    review requires the Court to defer to the inferences drawn by the officers on the scene.

8    See Valdes-Vega, 738 F.3d at 1077. Thus, courts in the Ninth Circuit have taken the

9    analytical approach of weighing each factor individually and then collectively to satisfy the

10   totality of the circumstances test. See, e.g., Thomas v. Dillard, 818 F.3d 864, 884 (9th Cir.

11   2016), as amended (May 5, 2016). “The nature of the totality-of-the-circumstances

12   analysis also precludes us from holding that certain factors are presumptively given no

13   weight without considering those factors in the full context of each particular case.”

14   Valdes-Vega, 738 F.3d at 1079 (citing U.S. v. Arvizu, 534 U.S. 266, 274 (2002)). “We

15   may conclude that ‘some factors in a particular case are more probative than others,’ but

16   this evaluation cannot be done in the abstract by divorcing factors from their context in

17   the stop at issue.” Id. (quoting Arvizu, 534 U.S. at 277).

18          Finally, “[t]he reasonable-suspicion standard is not a particularly high threshold to

19   reach.” Id. at 1078. “Although . . . a mere hunch is insufficient to justify a stop, the

20   likelihood of criminal activity need not rise to the level required for probable cause, and it

21   falls considerably short of satisfying a preponderance of the evidence standard.” Id.

22   (quoting Arvizu, 534 U.S. at 274). “Reasonable suspicion is a ‘commonsense,

23   nontechnical conception that deals with the factual and practical considerations of

24   everyday life on which reasonable and prudent men, not legal technicians, act.’” Id.

25   (quoting Ornelas v. U.S., 517 U.S. 690, 695 (1996)).

26                 b. Analysis

27          Mindful that reasonable suspicion “is not a particularly high threshold to reach”

28   (id.), the Court finds that Officer Arvelo had reasonable suspicion Goff had committed

                                                   7
1    some other crime—there were weapons or contraband in the Car—such that the Walk-

2    Around was constitutionally permissible. The Court first addresses below the individual

3    factors the government presented to show reasonable suspicion existed, and then

4    considers them collectively. The Court then explains why it is not persuaded by several

5    of Goff’s arguments that Officer Arevalo lacked reasonable suspicion for the Walk-

6    Around.

7                           i. Individual Factors

8           Between the Police Report, the First Hearing, and the Second Hearing, the

9    government has presented a number of factors in support of its argument that Officer

10   Arevalo had reasonable suspicion for the Walk-Around. The Court discusses each factor

11   in turn. First, the officers both testified at the First Hearing that the traffic stop occurred in

12   a high-crime area. (ECF No. 36 at 20, 140.) They also reiterated and provided more

13   reasons why the location of the traffic stop was in a high crime area at the Second

14   Hearing—there, they discussed their experiences with the area, the types of businesses

15   found there, and estimated the number of crimes they have investigated in that area, but

16   did not provide any crime statistics or other quantitative evidence that it is a high crime

17   area. Further, Officer Arevalo did not include this factor in the Police Report. An

18   individual’s presence in a high-crime area is a “relevant contextual consideration[],”

19   though “standing alone, is not enough to support a reasonable, particularized suspicion

20   that the person is committing a crime.” Illinois v. Wardlow, 528 U.S. 119, 124 (2000); see

21   also U.S. v. Smith, 633 F.3d 889, 893 (9th Cir. 2011). Further, “courts should examine

22   with care the specific data underlying any such assertion.” Montero-Camargo, 208 F.3d

23   at 1139 n.32. Here, the Court gives the high crime area factor minimal weight because it

24   does not stand alone, but rather as one of a number of proffered factors. However, its

25   utility to the reasonable suspicion analysis is limited because the government has not

26   proffered any quantitative evidence supporting the officers’ testimony that the stop

27   occurred in a high crime area. That said, the Court considers it amongst the totality of the

28   circumstances.

                                                     8
1           Second, the Car’s registration was expired, and neither Reyes nor Goff had valid

2    drivers’ licenses. (ECF Nos. 19-1 at 3 (Police Report), 36 at 85.) Both officers also testified

3    to this at the Second Hearing. “Inability to provide any valid documentation” can contribute

4    to reasonable suspicion. See U.S. v. Garcia-Rivera, 353 F.3d 788, 791 (9th Cir. 2003).

5    Thus, the Court gives this factor some weight and considers it as part of the totality of the

6    circumstances.

7           Third, the Car did not immediately come to a stop when the officers turned on their

8    lights and sirens. (ECF No. 36 at 110.) Officer Brehymer also testified to this at the Second

9    Hearing. However, Officer Arevalo did not mention this in the Police Report. Assuming

10   the failure to immediately stop was intentional, this factor may also be considered in the

11   reasonable suspicion analysis. See U.S. v. Beard, 258 F. App’x 143, 144 (9th Cir. 2007).

12   Goff was driving the Car. Failing to come to a stop right away suggests that Goff briefly

13   considered not stopping for the officers, which could suggest to a reasonable officer that

14   he was concerned about what the officers might find once they stopped the Car. Thus,

15   the Court will also give this factor some weight in the totality of the circumstances analysis.

16          Fourth, Goff had a criminal record. (ECF Nos. 19-1 at 3 (Police Report); ECF No.

17   36 at 20.) Officer Arevalo also testified at the Second Hearing that Goff’s criminal record,

18   which contained firearms offenses, and offenses that appeared violent to him, contributed

19   to his suspicion that Goff was engaged in some sort of criminal activity. However, Goff’s

20   most recent conviction was from 2010, for ex-felon in possession of a firearm. (ECF No.

21   36 at 56.) And a criminal record alone is insufficient to establish reasonable suspicion.

22   See U.S. v. Daniel, 804 F. Supp. 1330, 1335 n.10 (D. Nev. 1992) (“an investigative stop

23   cannot be made merely because the person has a criminal record”) (citation omitted).

24   Thus, the Court gives this factor little weight in this analysis, though it is still entitled to

25   some because it is only one of a number of factors proffered by the government, and

26   Officer Arevalo repeatedly testified that it influenced his thinking while he was conducting

27   the traffic stop.

28

                                                    9
1           Fifth, Goff let Officer Arevalo know that he had a knife in his pocket when Officer

2    Arevalo patted him down. (ECF No. 36 at 19-20.) Officer Arevalo also testified to this at

3    the Second Hearing, and the interaction is visible in the bodycam footage. However,

4    Officer Arevalo did not include this detail in his Police Report. Thus, the Court will consider

5    this factor in its totality of the circumstances analysis, but will give it little weight because

6    the fact that Officer Arevalo did not include this detail in his Police Report suggests he did

7    not think it was important at the time, and the fact that Goff immediately and accurately

8    identified that he had a knife (and where it was) tends to suggest that Goff was not trying

9    to conceal it from Officer Arevalo. It also suggests that the knife posed no threat to Officer

10   Arevalo’s safety.6

11          Sixth, during the same pat down, Officer Arevalo asked Goff if he had any other

12   weapons on him, and Goff replied, “I don’t believe so, sir.” (ECF Nos. 36 at 28, 19-1 at 8

13   (Exh. D at 1:55-2:10).) Officer Arevalo also testified to this effect at the Second Hearing.

14   However, Officer Arevalo did not mention this detail in his Police Report. Nonetheless,

15   Officer Arevalo testified at the Second Hearing that Goff’s response was not reasonable

16   and heightened his safety concerns and suspicion. The Court assigns this factor

17   significant weight in the totality of the circumstances analysis. Most people would know

18   whether or not they had any additional weapons on their person. Officer Arevalo asked

19   Goff a simple yes or no question, and Goff responded with neither. There was also no

20   indication in the bodycam footage or testimony that Goff did not understand the question.

21   Thus, the Court infers that Goff was being evasive in his response to Officer Arevalo’s

22   question—and that would make any reasonable officer suspicious. See U.S. v. Ackerman,

23   293 F. App’x 491, 493 (9th Cir. 2008) (considering responses to questions that appeared

24   fabricated among other factors in determining that officers had reasonable suspicion).

25          Seventh, Officer Arevalo testified that, while he was writing the traffic citation he

26   never finished, he saw Officer Brehymer shine his flashlight into both Goff and Reyes’

27          6
             Officer Arevalo did testify at the First Hearing that the revelation that Goff had a
28   knife posed a safety concern because Goff had earlier responded that he did not have
     any weapons in the Car when Officer Arevalo first approached Goff. (ECF No. 36 at 66.)
                                                    10
1    eyes, which he knew to be a type of field sobriety test for narcotics—and the fact that

2    Brehymer conducted this test raised his suspicion. (ECF No. 36 at 77, 118.) Both officers

3    also testified to this effect at the Second Hearing. However, Officer Brehymer also

4    explained at the Second Hearing that Goff and Reyes passed the test, and Officer Arevalo

5    did not mention this test in his Police Report. That said, a reasonable officer in Officer

6    Arevalo’s position could infer from the fact his partner initiated this test that his partner

7    believed Goff and Reyes may be intoxicated, which could, in turn, suggest that there were

8    drugs in the Car. Thus, the Court will consider this factor in the totality of the

9    circumstances analysis, but assign it little weight.

10          Eighth, both officers testified at the First Hearing—and Arevalo wrote in his Police

11   Report—that Reyes was acting nervous when she was answering Officer Brehymer’s

12   questions while Officer Arevalo looked on as he wrote the traffic citation. (ECF No. 36 at

13   26, 27, 72, 163.) They said she looked over at Goff as if she was seeking approval before

14   she answered each question, which the officers thought was odd. (See id.) The officers

15   also testified to this effect at the Second Hearing. However, Reyes does not appear any

16   more nervous in the bodycam footage than could be expected during a traffic stop where

17   she was being questioned by police officers in front of a police car, and it is not clear to

18   the Court that she was looking to Goff for approval before answering questions. (ECF No.

19   19-1 at 8 (Exh. D at 3:40-11:15).) Nonetheless, the Court will give this factor some weight

20   in the totality of the circumstances analysis because: (a) the Court must defer to the

21   officers who were on scene (see Valdes-Vega, 738 F.3d at 1077); and (b) while

22   nervousness cannot justify a Terry search on its own, it may be considered amongst other

23   factors in determining Officer Arevalo had probable cause for the Walk-Around. Compare

24   U.S. v. I.E.V., 705 F.3d 430, 438 (9th Cir. 2012) with U.S. v. Rayford, 180 F. App’x 760,

25   761 (9th Cir. 2006); U.S. v. Morneau, 392 F. App’x 614, 616 (9th Cir. 2010); Ackerman,

26   293 F. App’x 491 at 493; U.S. v. Arana-Duarte, 244 F. App’x 121, 122 (9th Cir. 2007).

27          Ninth, according to the officers, Reyes answered “Do you have to?” in response to

28   Officer Brehymer’s request for consent to search the Car. (ECF Nos. 36 at 26-27, 19-1 at

                                                  11
1    3 (Police Report).) Officer Arevalo could hear this response from within the police car,

2    where he was writing the traffic citation. Officer Arevalo also testified at the Second

3    Hearing that answering with a question instead of yes or no struck him as suggestive that

4    there may be weapons or contraband in the Car, and that this particular response caused

5    him to consider the totality of the circumstances described above, leading him to conclude

6    that he should check the Car once more to see if there were any weapons or contraband

7    in plain view. But “[a] refusal to consent to a search cannot itself form the basis for

8    reasonable suspicion . . . [because] if refusal to consent was a basis for reasonable

9    suspicion, nothing would be left of Fourth Amendment protections.” Thomas, 818 F.3d at

10   884-85 (citation omitted). However, the Court will still give this factor some weight in the

11   totality of the circumstances analysis—for two reasons. One, Reyes’ response to

12   Brehymer’s question is just one of nine reasonable suspicion factors Officer Arevalo

13   testified he considered, and thus the Court may consider it along with the others. Two,

14   Reyes did not exactly refuse consent. She responded with a question, and Officer Arevalo

15   testified that her response with a question was what struck him as suggestive that there

16   might be drugs or contraband in the Car.

17                        ii. Weighing the Factors Together

18          Considering the totality of the circumstances discussed above, and again mindful

19   that reasonable suspicion is not a high threshold, the Court finds that Officer Arevalo had

20   reasonable suspicion to conduct the Walk-Around. It was early in the morning. (ECF No.

21   19-1 at 2 (Police Report).) Officer Arevalo learned Goff was a prohibited person. (ECF

22   No. 19-1 at 3 (Police Report).) Goff also had a criminal record that included firearms-

23   related charges. (ECF Nos. 19-1 at 3 (Police Report); ECF No. 36 at 20.) Goff gave him

24   an ambivalent answer when Officer Arevalo asked if he had any other weapons on him.

25   (ECF Nos. 36 at 28, 19-1 at 8 (Exh. D at 1:55-2:10).) The traffic stop occurred in an area

26   that the officers believed to be a high crime area, and the Car did not come to an

27   immediate stop when they pulled it over. (ECF No. 36 at 20, 110.) The Car’s registration

28   was expired, and neither Goff nor Reyes had a valid driver’s license. (ECF Nos. 19-1 at

                                                 12
1    3 (Police Report), 36 at 85.) Reyes appeared nervous (ECF No. 36 at 26, 27, 72, 163),

2    and gave Officer Brehymer an answer that struck Officer Arevalo as suspicious when he

3    asked if they could search her car (ECF Nos. 36 at 26-27, 19-1 at 3 (Police Report)).

4    Officer Arevalo was also attuned to the idea that the traffic stop may have implicated

5    drugs because Officer Brehymer conducted a narcotics field-sobriety check on Goff and

6    Reyes. (ECF No. 36 at 77, 118.) Thus, overall, Officer Arevalo, like any reasonable officer

7    would have under the totality of these circumstances, reasonably suspected that there

8    might be weapons or contraband in the Car. As he had reasonable suspicion, Officer

9    Arevalo’s Walk-Around did not violate Goff’s Fourth Amendment rights.

10                        iii. Defendant’s Arguments

11          At the Second Hearing and in his briefing, Goff presented several valid but

12   ultimately unpersuasive arguments as to why Officer Arevalo lacked reasonable suspicion

13   for the Walk-Around. The Court addresses those arguments here. First, Goff argued at

14   the Second Hearing that certain of the reasonable suspicion factors presented by the

15   government are entitled to little weight. He specifically argued that the high crime area

16   factor, Goff’s criminal history, Reyes’ purported nervousness, and Reyes’ declination of

17   consent to search her car with a question—standing alone—are each insufficient to

18   establish reasonable suspicion. However, each of these factors does not stand alone.

19   The Court may—and does—consider them together, especially considering that the

20   government presented five other factors that also contributed to the reasonableness of

21   Officer Arevalo’s suspicion.

22          Goff also argued at the Second Hearing that some of these reasonable suspicion

23   factors are not entitled to much weight because the officers failed to include them in

24   Officer Arevalo’s initial Police Report, suggesting that either the officers did not think they

25   were significant at the time, or that the government is now attempting to provide a

26   retroactive justification for the Walk-Around. However, as the government persuasively

27   argued at the Second Hearing, the fact that certain reasonable suspicion factors were not

28   mentioned in the Police Report did not mean they were not present at the time of the stop,

                                                   13
1    not on Officer Arevalo’s mind, or would not have been on the mind of any reasonable

2    police officer presented with these circumstances. Further, the Court must defer to the

3    officers’ training, experience, and their on-scene impressions. Here, the officers have

4    been consistent in their testimony that all nine of the factors discussed above contributed

5    to Officer Arevalo’s reasonable suspicion—even the factors that were not mentioned in

6    the Police Report. Further, both officers were relatively inexperienced at the time of this

7    stop, and cannot reasonably have been expected to understand how important their

8    description of the reasonable suspicion factors would become in this case. Thus, the

9    Court gives the officers the benefit of the doubt, and finds that the Police Report’s

10   omissions are not fatal to the government’s case here.

11          Finally, Goff argued at the Second Hearing that the fact that the officers were

12   planning to merely write Goff a citation, and not arrest him, up until the Walk-Around,

13   suggests that Officer Arevalo did not reasonably suspect that Goff had committed some

14   other crime. The Court asked Officer Arevalo about this at the Second Hearing. He

15   explained that, when he was sitting in the police car writing the traffic citation, the totality

16   of the circumstances described above came together for him, causing him to suspect that

17   there might be weapons or contraband in the car. The Court credits Officer Arevalo’s

18   explanation. It was reasonable for Officer Arevalo to change his mind as the traffic stop

19   unfolded and he continually received and processed new information. Thus, the Court is

20   conversely unpersuaded by Goff’s argument that Officer Arevalo’s intention to write Goff

21   a citation during most of the traffic stop undermines the government’s argument that he

22   had reasonable suspicion to conduct the Walk-Around.

23          In sum, the Court defers to the inferences Officer Arevalo made on the scene and

24   concludes that he had reasonable suspicion to conduct the Walk-Around. Thus, no Fourth

25   Amendment violation occurred warranting suppression, and the Court will therefore deny

26   Goff’s Motion.

27   ///

28   ///

                                                   14
1        V.      CONCLUSION

2             The Court notes that the parties made several arguments and cited to several

3    cases not discussed above. The Court has reviewed these arguments and cases and

4    determines that they do not warrant discussion as they do not affect the outcome of the

5    Motion.

6             It is therefore ordered that Defendant’s Motion to Suppress (ECF No. 19) is denied.

7             It is further ordered that the Court declines to adopt the portion of Judge Hoffman’s

8    Report and Recommendation (ECF No. 34) to which Defendant objects because the

9    government conceded at the Second Hearing that the Ninth Circuit’s reasoning in

10   Landeros rendered Judge Hoffman’s reasoning no longer applicable to the facts of this

11   case.

12

13            DATED THIS 30th day of January 2018.
14

15                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   15
